BERDON, J.,
concurring. I agree with the majority that an attorney appointed for a minor child pursuant to General Statutes § 46b-54 may appeal on behalf of the child any judgment of the trial court that affects the child, provided the trial court determines that such an appeal is in the child’s best interests.
I reach this conclusion, however, based solely on § 46b-54,1 which authorizes the trial judge to appoint *106an attorney for the minor child. First, § 46b-54 does not condition the court’s power to appoint an attorney for the child on the presence of a guardian ad litem or next friend. Second, according to the plain meaning of the statute, once an attorney is appointed for the child, he or she gains the status of a de facto party, the only limitation being that the court must consider the best interests of the child when deciding on which matters the attorney will be heard. General Statutes § 46b-54 (c) (“[c]ounsel for the child or children shall be heard on all matters pertaining to the interests of any child, including the custody, care, support, education and visitation of the child, so long as the court deems such representation to be in the best interests of the child” [emphasis added]). It would defy common sense to interpret the statute to provide for the protection of a child’s best interests only at trial and not during subsequent related proceedings. In my view, the broad language of the statute includes the right of the attorney on behalf of his or her minor client to appeal, subject to the approval of the trial court.
Section 46b-54 acknowledges what authorities on the subject have widely recognized — the need for children to be permitted separate party status and representation in divorce and custody proceedings. See J. Goldstein, A. Freud & A. Solnit, Beyond the Best Interests of the Child (1979) pp. 65-67 (regarding custody of child, “court cannot do ‘complete justice’ unless the child is recognized as a necessary, indeed, indispensable party to the proceedings .... This is because children, far from sharing the adults’ concerns, are frequently put in direct conflict . . . [and] their rights cannot be represented adequately by either the adult claimant or the adult defendant. . . .”); see also S. Lefco, “The Child as a Party in Interest in Custody Proceedings,” 10 Ga. St. B.J. 577, 581 (1974) (permitting only parental parties in divorce proceedings to argue their own most favor*107able positions often overlooks best interests of child; similarly court often “rubber stamps” settlement agreement between parties subordinating best interests of child to interests of parents).
I recognize that very complex issues may arise in circumstances in which a child, without a guardian ad litem or next friend, is represented by an attorney appointed pursuant to § 46b-54. Nevertheless, none of these issues has been raised in this appeal. Furthermore, there is no evidence that by advocating the children’s entitlement to support in this case, the children’s attorney was not acting in their best interests. Therefore, such a conflict is not at issue here and those issues must be left for another day.
Accordingly, I agree with the result.

 General Statutes § 46b-54 provides: “Counsel for minor children. Duties, (a) The court may appoint counsel for any minor child or children of either or both parties at any time after the return day of a complaint under section 46b-45, if the court deems it to be in the best interests of the child or children. The court may appoint counsel on its own motion, or at the request of either of the parties or of the legal guardian of any child or at the request of any child who is of sufficient age and capable of making an intelligent request.
“(b) Counsel for the child or children may also be appointed on the motion of the court or on the request of any person enumerated in subsection (a) of this section in any case before the court when the court finds that the custody, care, education, visitation or support of a minor child is in actual controversy, provided the court may make any order regarding a matter in controversy prior to the appointment of counsel where it finds immediate action necessary in the best interests of any child.
“ (c) Counsel for the child or children shall be heard on all matters pertaining to the interests of any child, including the custody, care, support, education and visitation of the child, so long as the court deems such representation to be in the best interests of the child.”